OPINION — AG — ** LIQUOR STORE — DISTANCE FROM PROPERTY ** THE PROVISIONS OF 37 Ohio St. 534 [37-534](C) PROHIBIT THE ESTABLISHMENT OF A RETAIL PACKAGE STORE (LIQUOR STORE) WITHIN 300 FEET OF ANY PROPERTY USED BY A PUBLIC SCHOOL FOR SCHOOL PURPOSES, WHETHER OR NOT A SCHOOL BUILDING IS LOCATED ON THE PROPERTY. PROPERTY OWNED BY A PUBLIC SCHOOL, BUT NOT USED FOR SCHOOL PURPOSES IS 'NOT' COVERED BY THIS STATUTORY RESTRICTIONS. WHETHER OR NOT ANY PARTICULAR PARCEL OF PROPERTY IS BEING USED FOR SCHOOL PURPOSES IS A FACTUAL MATTER WHICH CANNOT BE ANSWERED IN AN OPINION. (SCHOOLS, LIQUOR STORE, LOCATION, RELIGIOUS ACTIVITIES, CHURCH, PREMISES, DISTANCE, RESTRICTIONS) CITE: 37 Ohio St. 534 [37-534](C), 37 Ohio St. 503 [37-503], 37 Ohio St. 501 [37-501] (MICHAEL SCOTT FERN)